Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

 

2003

 

 

INVESTMENT AGREEMENT

 

 

between

 

GENAISSANCE PHARMACEUTICALS, INC.

 

PRELUDE TRUST PLC

 

ABBEY NATIONAL TREASURY SERVICES OVERSEAS HOLDINGS

 

and

 

SCIONA LIMITED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

DEFINITIONS

 

2

INTERPRETATION

 

3

COMPLETION

 

4

INFORMATION RIGHTS

 

5

BUSINESS PLAN

 

6

EXECUTIVE COMMITTEE

 

7

WARRANTIES

 

8

RIGHT OF FIRST REFUSAL

 

9

ASSIGNMENT

 

10

NO PARTNERSHIP

 

11

SEVERAL OBLIGATIONS

 

12

FURTHER ASSURANCES

 

13

VARIATION OF AGREEMENT

 

14

INVALIDITY

 

15

EXCLUSION OF THIRD PARTY RIGHTS

 

16

COUNTERPARTS

 

17

NOTICES

 

18

ENTIRE AGREEMENT

 

19

APPLICABLE LAW

 

20

JURISDICTION

 

21

AGENT FOR SERVICE

 

SCHEDULE 1 WARRANTIES

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on                               2003 between the
following parties:

 

(1)                                  SCIONA LIMITED (registered number 4055554)
whose registered office is at 79 George Street Ryde Isle of Wight PO33 2JF,
further particulars of which are set out in Part 1 of Schedule 1 (the
“Company”);

 

(2)                                  GENAISSANCE PHARMACEUTICALS, INC. of Five
Science Park, New Haven, CT 06511, USA (“Genaissance”);

 

(3)                                  PRELUDE TRUST PLC (registered number
3285603) whose registered office is at Sycamore Studios, New Road, Over,
Cambridge CB4 5PJ (“Prelude”); and

 

(4)                                  ABBEY NATIONAL TREASURY SERVICES OVERSEAS
HOLDINGS of 28 Dorset Square, London NW1 6QG (“Abbey”).

 

WHEREAS

 

(A)                                The parties to this Agreement (other than
Genaissance) are party to a subscription and shareholders’ agreement made on 25
February 2002 between (1) the Company, (2) the Executives (as defined therein)
and (3) the Investors (as defined therein) and (4) other shareholders of the
Company (as amended pursuant to a deed of amendment dated the same date as this
Agreement) (the “Subscription Agreement”).

 

(B)                                Genaissance wishes to acquire shares in the
Company in accordance with the terms of this Agreement.

 

(C)                                The parties to this Agreement wish to agree
certain provisions governing the conduct of the Company in accordance with the
terms of this Agreement.

 

IT IS AGREED as follows

 

1                                         DEFINITIONS

 

1.1                               Unless otherwise defined in this Agreement,
words and expressions used in this Agreement shall have the meaning ascribed to
them in the Subscription Agreement.

 

1.2                               In this Agreement each of the following words
and expressions shall, unless the context otherwise requires, have the meaning
set opposite the relevant word or expression:

 

“Audited Accounts”

 

the audited accounts of the Company for the financial year ending 31 August 2002
(a copy of which are provided at section 1 to the bundle of documents attached
to the Disclosure Letter);

 

 

 

“Completion”

 

completion of the subscription for Ordinary Shares in accordance with Clause
3.3;

 

 

 

“Conditions”

 

the conditions set out in Clause 3.1;

 

 

 

“Disclosure Letter”

 

the letter from the Company to Genaissance dated the date hereof and making
certain disclosures

 

1

--------------------------------------------------------------------------------


 

 

 

against the Warranties;

 

 

 

“Fully Diluted Share Capital”

 

all issued shares in the capital of the Company plus all unissued shares in the
capital of the Company allocated to the employee option pool of the Company from
time to time (whether or not options have been granted over such shares and in
any event being not less than 50,408 Ordinary Shares) plus 44,444 A Ordinary
Shares which may be issued in connection with the acquisition of Genostic Pharma
Limited by the Company (whether or not such deferred consideration shares are
actually issued);

 

 

 

“Genostic Pharma Agreement”

 

the share exchange agreement dated 22 February 2002 between the Company and the
then shareholders of Genostic Pharma Limited;

 

 

 

“Licence Agreement”

 

the consumer genomics agreement entered into on the date hereof between the
Company and Genaissance;

 

 

 

“Management Accounts”

 

the unaudited management accounts of the Company for the month August 2003 (a
copy of which are provided at section 2 to the bundle of documents attached to
the Disclosure Letter);

 

 

 

“New Articles”

 

the articles of association of the Company from time to time and as amended by
the Resolutions;

 

 

 

“Party”

 

a party to this Agreement, and “Parties” shall be construed accordingly;

 

 

 

“Relevant Directors”

 

the Investor Directors and the Director appointed by Genaissance (if any)
pursuant to article 11.5 of the New Articles;

 

 

 

“Resolutions”

 

the resolutions of the Company, inter alia, (1)  increasing the share capital of
the Company from £38,100 to £52,699 by the creation of 145,690 Ordinary Shares
(2) authorising and empowering the Directors to allot Ordinary Shares in
accordance with the terms of this Agreement in the aggregate nominal amount of
£14,569 and disapplying pre-emption rights in respect of such allotment and (3)
making certain amendments to the articles of association of the Company, in the
Agreed Form;

 

 

 

“Warranties”

 

the warranties given pursuant to Clause 7 and Schedule 1; and

 

 

 

“£”

 

the lawful currency of the United Kingdom of Great Britain.

 

2

--------------------------------------------------------------------------------


 

2                                         INTERPRETATION

 

2.1                               References in this Agreement to any statute or
statutory provision shall be deemed to include references to any statute or
statutory provision which amends, extends, consolidates or replaces the same
(other than any such statute or statutory provision with retrospective effect to
the extent that it is retrospective) and except to the extent that any amendment
or modification enacted after the date of this Agreement would extend or
increase the liability of any party to any other party under this Agreement and,
save as aforesaid, to any order, regulation, instrument or other subordinate
legislation made thereunder.

 

2.2                               References to “Clauses” are to clauses to this
Agreement.

 

2.3                               The headings in this Agreement and the index
to this Agreement are for convenience only and shall not affect its construction
or interpretation.

 

2.4                               Wherever a document is referred to as being
“in the Agreed Terms” or “in the Agreed Form” it shall be in the form agreed
between the Parties and initialled for and on behalf of each of them for the
purposes of identification only.

 

2.5                               Unless the context otherwise requires:

 

2.5.1                                      words denoting the singular shall
include the plural and vice versa;

 

2.5.2                                      words denoting a gender shall include
all genders; and

 

2.5.3                                      references to persons shall include
corporations and firms.

 

2.6                               General words shall not be given a restrictive
meaning by reason of their being preceded or followed by words indicating a
particular class or examples of acts, matters or things.

 

3                                         COMPLETION

 

3.1                               Conditions

 

Completion is conditional on:

 

3.1.1                                      the passing of the Resolutions in
general meeting (or by way of written resolution), without amendment, together
with such separate class resolutions as may be necessary to give effect to the
same;

 

3.1.2                                      the Company and Genaissance having
entered into a consumer genomics agreement in the Agreed Terms (the “Consumer
Genomics Agreement”);

 

3.1.3                                      the Board resolving that Kevin Rakin
be appointed as a Director nominated by Genaissance, subject to Completion;

 

3.1.4                                      the Board (including the Investor
Directors) resolving to establish the Executive Committee (as defined in Clause
6.1) in accordance with Clause 6, subject to Completion;

 

3

--------------------------------------------------------------------------------


 

3.1.5                                      Genaissance having executed a deed of
adherence in the Agreed Form to the Subscription Agreement in accordance with
the terms of the Subscription Agreement; and

 

3.1.6                                      Paul Squires and Manuel Sanches-Felix
each having delivered signed stock transfer forms and share certificates (or
indemnities in respect thereof in a form acceptable to the Company in the event
that such certificates have been lost or destroyed) to the Company (Genaissance
having paid the stamp duty due thereon (being 0.5% of the consideration paid))
in respect of the Ordinary Shares to be transferred by Paul Squires and Manuel
Sanches-Felix to Genaissance pursuant to Clause 3.3.2 and each such person
having confirmed in writing that such Ordinary Shares will be so transferred
with full legal and beneficial title free from all encumbrances, liens, charges
and other third party interests (such stock transfer forms and confirmations to
be dated and given effect at Completion).

 

3.2                               The Company and Genaissance shall use their
respective reasonable endeavours to ensure the satisfaction of each of the
Conditions.

 

3.3                               Completion

 

3.3.1                                      Completion shall take place
immediately following the satisfaction of the Conditions, whereupon:

 

(a)                         Genaissance shall subscribe in cash for 145,690 new
Ordinary Shares for £[**] (Genaissance being deemed to have delivered to the
Company an application for such shares in such amounts) and shall pay in cleared
funds the subscription moneys due from it to the Company; and

 

(b)                         the Company shall allot and issue 145,690 Ordinary
Shares credited as fully paid together with share certificates in respect of
such Ordinary Shares issued to Genaissance (which Ordinary Shares shall on issue
have the rights set out in the New Articles the Company and rank pari passu with
all other Ordinary Shares comprised in the capital of the Company).

 

3.3.2                                      At Completion the Company shall
register the following transfers of Ordinary Shares to Genaissance:

 

Transferor

 

Transferee

 

Number of
Ordinary
Shares

 

Consideration

Paul Squires

 

Genaissance

 

1,600

 

£

[**]

Manuel Sanches-Felix

 

Genaissance

 

5,000

 

£

[**]

 

4

--------------------------------------------------------------------------------


 

4                                         INFORMATION RIGHTS

 

4.1                               If and for so long as Genaissance holds not
less than 5% of the Fully Diluted Share Capital, then the Company shall provide
Genaissance with the following information:

 

(a)                        within [**] days of the end of each [**], monthly
management accounts of the Company containing a balance sheet, profit and loss
statement and cash flow statement together with a commentary on the period in
question; and

 

(b)                        audited accounts of the Company within [**] months of
the end of each financial year of the Company.

 

4.2                               A Director appointed by Genaissance pursuant
to article 11.5 of the New Articles shall be permitted from time to time to
disclose to Genaissance and its professional advisers information concerning the
business and financial affairs of any Group Company.  Genaissance shall procure
that such Director and its professional advisers shall not to divulge to any
other person any trade secret or information of a confidential nature concerning
the business, finance or affairs of the Company or any Group Company except to
the minimum extent required pursuant to any applicable statutory, regulatory or
accounting requirements at any time whether during the term of or following the
termination (for whatever reason) of this agreement (without limit of time).

 

4.3                               The obligations imposed on Genaissance
pursuant to Clause 4.2 of this Agreement and clause 10.1 of the Subscription
Agreement shall continue in full force and effect notwithstanding the
termination or variation of any such agreement (save to the extent that the
Company, by written notice, expressly releases Genaissance from any such
obligation).

 

5                                         BUSINESS PLAN

 

5.1                               If and for so long as Genaissance holds not
less than 5% of the Fully Diluted Share Capital, then, not later than [**]
calendar months before the end of each of its financial years, the Company shall
adopt detailed operating budgets for the Company in a form approved by a
majority in number of the Relevant Directors in respect of the next financial
year of the Company.

 

5.2                               The Investors agree that the provisions of
paragraph 1.5 of part 1 of schedule 4 of the Subscription Agreement shall not
apply if and for so long as Genaissance holds not less than 5% of the Fully
Diluted Share Capital.

 

6                                         EXECUTIVE COMMITTEE

 

6.1                               The Parties agree that, with effect from
Completion, the Company shall establish an executive committee (being a
sub-committee of the Board) (the “Executive Committee”).

 

6.2                               The Executive Committee shall comprise:

 

6.2.1                                      the Director appointed by Genaissance
pursuant to article 11.5 of the New Articles (if and for so long as such person
holds office as a Director, and in

 

5

--------------------------------------------------------------------------------


 

his absence a Director nominated by the Board (acting by simple majority vote));

 

6.2.2                                      the chief executive officer of the
Company (and, until such time as such chief executive officer is appointed,
Melisse Shaban shall be appointed to fill such vacancy on the Executive
Committee); and

 

6.2.3                                      a further Director nominated by the
Board (acting by simple majority vote), and which person shall initially be
Chris Martin.

 

6.3                               Without prejudice to the right of individual
members of the Executive Committee in their capacity as directors, the Executive
Committee shall have the following duties (and no other duties or authorities,
save as approved by the Board in accordance with the Subscription Agreement):

 

6.3.1                                      to advise and assist the management
of the Company in devising and proposing the draft operating budgets to be
presented to the Board pursuant to Clause 5.1;

 

6.3.2                                      to review and monitor the progress of
the management of the Company in implementing any operating budget approved
pursuant to Clause 5.1;

 

6.3.3                                      to make recommendations to the Board
concerning the appointment of suitable persons to key management positions in
connection with those operations of the Group (including a chief executive
officer and chairman of the board of the Company, which persons shall have
significant relevant industry experience in the United States and global
markets); and

 

6.3.4                                      to report to the Board on the matters
referred to at Clauses 6.3.1 to 6.3.3.

 

6.4                               The Executive Committee shall have no
authority to:

 

6.4.1                                      adopt any operating plan on behalf of
the Company or approve any operating plan on behalf of the Board; or

 

6.4.2                                      contract with any third party or
enter into any agreement or understanding in the name of the Company with any
third party or to bind the Company in any way whatsoever,

 

in each case, save as expressly authorised by the Board in accordance with the
Subscription Agreement (including, without limitation, the obtaining of any
Investor consent).

 

7                                         WARRANTIES

 

7.1                               The Company warrants to Genaissance in the
terms of the Warranties set out in Schedule 1 as at the date hereof.

 

7.2                               The Warranties are given subject to matters
fairly disclosed in the Disclosure Letter.

 

7.3                               Each of the Warranties shall be separate and
independent and, save as expressly provided to the contrary, shall not be
limited by reference to any other Warranty or

 

6

--------------------------------------------------------------------------------


 

any other provision in this agreement and so that Genaissance shall have a
separate claim and right of action in respect of every breach of Warranty.

 

7.4                               In the Warranties the term “so far as the
Company is aware” or any similar or equivalent word shall be construed to mean
those matters within the actual knowledge of the senior management of the
Company and those matters which would be apparent to such senior managers upon
carrying our commercially reasonable inquiries into such matters.

 

7.5                               All claims under the Warranties shall be made
in writing to the Company (specifying particulars of the claim in reasonable
detail based on the information in the possession of the party making the claim)
no later than

 

(i)                                    the date [**] months after the date
hereof; or

 

(ii)                                if earlier, the date on which the
Genaissance ceases to hold shares in the Company,

 

and any claim made after such date shall be invalid and of no effect.

 

7.6                               Any claim under the Warranties shall (if it
has not been previously satisfied, settled or withdrawn) be, and be deemed to
have been, withdrawn unless legal proceedings in respect of it have been
commenced by both being issued and served on the Company within 3 months of
notification of such claim (unless otherwise agreed, from time to time, in
writing between the parties).

 

7.7                               Save (i) in the case of fraud or wilful
non-disclosure on the part of any of the Company; or (ii) in respect of a claim
for a breach of that Warranty set out at paragraph 13 of Schedule 1:

 

7.7.1                                      no claim or claims shall be made in
respect of any breach or breaches of the Warranties unless and until the
aggregate amount of that claim or those claims, together with all other claims,
shall exceed $50,000 but so that once this aggregate amount has been exceeded
Genaissance shall be entitled to make a claim in respect of the whole of the
aggregate amount and not just the excess over that amount; and

 

7.7.2                                      the liability of the Company for
breach of the Warranties (inclusive of all costs, interest and expenses payable
by the Company to Genaissance in connection with any such claim) shall be
limited to $1,000,000 in aggregate.

 

7.8                               The Company shall have no liability whatsoever
in respect of any claim under the Warranties to the extent that the matter
giving rise to the claim is for an amount for which Genaissance has recovered
from, or have been indemnified by, any person (other than the Company) whether
under any provision of applicable law, an insurance policy or otherwise.

 

7.9                               Genaissance acknowledges that, not
withstanding any other provision of this Agreement or the Licence Agreement, its
only remedy for breach of the Warranties shall be to claim damages and, in
particular, Genaissance shall have no right to

 

7

--------------------------------------------------------------------------------


 

terminate or rescind this Agreement and/or the Subscription Agreement as a
consequence of any breach of the Warranties.

 

7.10                        The Company shall not be liable in respect of any
claim brought under the Warranties to the extent that such claim is attributable
to, or such claim is increased as a result of any change in the nature of the
trade or business of the Company, any legislation not in force at the date
hereof or to any change of law, regulation, directive, requirement or
administrative practice or any change in the basis or, method of calculation of,
or increase in the rates of taxation or practices of any relevant tax authority,
which in each case is not in force as at the date hereof and which takes effect
retrospectively.

 

7.11                        The Company shall not be liable in respect of any
claim brought under the Warranties to the extent that such claim arises, or such
claim otherwise having arisen, is increased as a result of any change made after
the date hereof in any accounting or taxation policies or practice, or the
length of any accounting period, of any person.

 

7.12                        Nothing in this Agreement shall in any way restrict
or limit the general obligation at law of Genaissance to mitigate any loss or
damage which it may suffer in consequence of any fact, matter, event or
circumstance giving rise to a claim under the Warranties.

 

7.13                        A breach of Warranty which is capable of remedy
shall not entitle Genaissance to compensation unless the Company have been given
written notice of such breach and such breach is not remedied within [**] days
after the date on which such notice is served on the Company.

 

8                                         RIGHT OF FIRST REFUSAL

 

8.1                               Notwithstanding anything to the contrary in
the Company’s articles of association, if and for so long as Genaissance holds
not less than 5% of the Fully Diluted Share Capital, the Company and the
Investors shall each advise Genaissance promptly upon such Party receiving
notice of an offer or proposal (the terms of which offer or proposal satisfy the
requirements of Clause 8.2) (a “Purchase Offer”) to acquire the entire issued
share capital of the Company and/or the whole (or substantially the whole) of
the business and assets of the Company .

 

8.2                               To constitute a Purchase Offer the terms of an
offer or proposal to acquire the entire issued share capital of the Company
and/or the whole (or substantially the whole) of the business and assets of the
Company must:

 

8.2.1                                      be reasonably firm, clear and precise
– for example, by way of term sheet;

 

8.2.2                                      identify the shares, business and/or
assets the subject of the offer/proposal; and

 

8.2.3                                      identify the form and amount (or
means by which such amount will be calculated) of consideration payable in
respect of the shares, business and/or assets the subject of the offer/proposal.

 

In the absence of the Purchase Offer expressly setting out the terms of any
representation, warranty, indemnity or other obligation or liability to be
imposed on

 

8

--------------------------------------------------------------------------------


 

the Company and/or its directors, officers, managers, employees or shareholders,
no such obligation or liability shall be implied.

 

8.3                               Each Investor agrees that it will not (other
than with the written consent of Genaissance):

 

8.3.1                                      accept any Purchase Offer relating to
a sale of shares in the Company; or

 

8.3.2                                      provide any consent sought under the
terms of the Subscription Agreement in relation to the acceptance by the Company
of any Purchase Offer relating to the sale of the whole (or substantially the
whole) of the business and assets of the Company,

 

in each case, within the period of [**] days from the date on which Genaissance
was first advised of such Purchase Offer pursuant to Clause 8.1.

 

8.4                               The Company agrees that it will not (other
than with the written consent of Genaissance) accept any Purchase Offer relating
to a sale of the whole (or substantially the whole) of the business and assets
of the Company within the period of [**] days from the date on which Genaissance
was first advised of such Purchase Offer pursuant to Clause 8.1.

 

8.5                               During the period of [**] days from the date
on which Genaissance was first advised of a Purchase Offer pursuant to Clause
8.1 Genaissance shall have the right to match the terms of such Purchase Offer. 
Genaissance shall within such [**] day period confirm to the Company and each
other Party (in writing) whether or not Genaissance elects to match the terms of
such Purchase Offer.

 

If Genaissance fails to notify the Company and each other Party (in writing)
within such 30 day period that Genaissance elects to match the terms of the
Purchase Offer, then the rights of Genaissance to match such Purchase Offer
pursuant to this Clause 8 shall lapse and the Company may be free to accept a
Purchase Offer free of the provisions of this Clause 8.

 

If Genaissance elects to match the terms of such Purchase Offer (by way of
written notice served on the Company and each other Party) within such [**] day
period, then:

 

8.5.1                                      the Company and the Investors shall
not accept the third party Purchase Offer; and

 

8.5.2                                      the Company and the Investors shall
(subject to the right of Genaissance to retract such election in accordance with
Clause 8.6) have the right to require that Genaissance conclude the transaction
proposed in the Purchase Offer on the terms set out therein (save that
Genaissance is substituted in place of the relevant third party offeror).

 

8.6                               In the event that the terms of the Purchase
Offer are not sufficiently detailed to enable the proposed transaction to be
completed pursuant to Clause 8.5.2, the Parties shall use best endeavours to
agree and enter into in legally binding documents implementing all such
outstanding terms, which terms shall be fair and reasonable.

 

9

--------------------------------------------------------------------------------


 

8.7                               If the Parties are unable to agree the terms
of a transaction pursuant to Clause 8.6 and have not entered into legally
binding documents to implement such transaction within [**] days from the date
on which Genaissance first gave notice of its election to match the relevant
Purchase Offer pursuant to Clause 8.5, then the provisions of this Clause 8
shall lapse in respect of such Purchase Offer and all future Purchase Offers

 

9                                         ASSIGNMENT

 

No Party shall be entitled to assign or otherwise transfer its rights or
obligations under this Agreement (save to any person to whom such Party has
assigned or otherwise transferred rights or obligations under the Subscription
Agreement in accordance with the terms thereof).

 

10                                  NO PARTNERSHIP

 

Nothing in this Agreement shall be deemed to constitute a partnership between
the parties hereto.

 

11                                  SEVERAL OBLIGATIONS

 

All covenants, warranties and other obligations given or entered into by more
than one party herein are given or entered into severally except as otherwise
expressly provided by this Agreement.

 

12                                  FURTHER ASSURANCES

 

The Parties shall (and shall procure that their respective nominees shall) do
and execute and perform all such further deeds, documents, assurances, acts and
things as may reasonably be required to give effect to the terms of this
Agreement.

 

13                                  VARIATION OF AGREEMENT

 

If any Party (or its nominees) ceases to hold shares in the capital of the
Company then as from the date of such cessation this Agreement may be terminated
or varied without reference to (or the need for the signature of any relevant
document by) that Party provided that (for the avoidance of doubt) such
variation shall not give rise to any new or increased liability of that Party
(or its nominees).

 

14                                  INVALIDITY

 

If any of the provisions of this Agreement are or become invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

15                                  EXCLUSION OF THIRD PARTY RIGHTS

 

A person who is not a party to this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 or otherwise to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from that Act.

 

10

--------------------------------------------------------------------------------


 

16                                  COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement.

 

17                                  NOTICES

 

17.1                        Any notice or other document to be served or given
under this Agreement may be delivered or sent by first class post (or equivalent
postal service in jurisdictions outside England) or facsimile process or
electronic mail (“e-mail”) to the relevant Party at his or its address appearing
on page 1 of this Agreement or at such other address, facsimile number or e-mail
address as that Party may have notified to the other Parties in accordance with
this Clause or which such Party habitually uses for communications with the
other Parties.

 

17.2                        Any notice or document shall be deemed to have been
served:

 

17.2.1                               if delivered, at the time of delivery; or

 

17.2.2                               if sent by facsimile transmission, if
delivered between 9 a.m. and 5.30 p.m., two hours after transmission or failing
that, on the next Business Day; or

 

17.2.3                               if posted, at 10 a.m. on the second
Business Day after the time of despatch, if despatched before 3 p.m. on any
Business Day, and in any other case at 10 a.m. on the Business Day following the
date of despatch.

 

17.3                        In proving service it shall be sufficient to prove
that delivery was made or that either (i) the envelope containing the notice or
document was properly addressed and posted as a prepaid first class letter (or
equivalent postal service in jurisdictions outside England) or (ii) that the
facsimile message was properly addressed and despatched and receipt acknowledged
by the recipient to whom it was addressed or facsimile machine to which it was
despatched or (iii) that the e-mail message was properly addressed and
despatched and receipt acknowledged by the recipient to whom it was addressed or
computer server to which it was despatched.

 

18                                  ENTIRE AGREEMENT

 

18.1                        This Agreement, the New Articles and the
Shareholders Agreement constitutes the whole and only understanding and
agreement between the parties relating to the subject matter of this Agreement.

 

18.2                        Save to the extent repeated in any of the documents
referred to in Clause 18.1, this Agreement, the New Articles and the
Shareholders Agreement supersede and extinguish any prior term sheets, draft
agreements, undertakings, representations, warranties and arrangements of any
nature whatsoever, whether or not in writing, relating to the subject matter of
this Agreement.

 

18.3                        Each party acknowledges that in entering into this
Agreement it is not acting in reliance on any agreement, undertaking,
representation, warranty, promise, assurance or arrangement made or given by any
other party or any other person, whether or not in writing, at any time before
the execution of this Agreement which is not expressly set out therein.

 

11

--------------------------------------------------------------------------------


 

18.4                        Nothing in this Clause 18 shall operate to limit or
exclude any liability for fraud or fraudulent misrepresentation.

 

19                                  APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with English
law.

 

20                                  JURISDICTION

 

The courts of England are to have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement. Any proceeding,
suit or action arising out of or in connection with this Agreement (in each
case, “Proceedings”) may therefore be brought in the English courts. Each party
agrees that this Clause 20 is irrevocable and that it is for the benefit of each
of the parties to this Agreement. Nothing in this Clause 20 shall limit the
right of any party to take Proceedings against any other party in any other
court or in the courts of more than one jurisdiction at the same time, to the
extent permitted by the law of such other jurisdiction.

 

21                                  AGENT FOR SERVICE

 

21.1                        Genaissance agrees that process by which any
Proceedings (as defined in Clause 20) are begun in England may be served on
Genaissance by being delivered to:

 

Reynolds Porter Chamberlain

Chichester House 278/282

High Holborn

London

WC1V 7HA

 

Attention: Tim Anderson

 

With copy to Genaissance.

 

21.2                        If the appointment of the person mentioned in Clause
21.1 ceases to be effective or such person ceases for any reason to act as
process agent for Genaissance, then Genaissance shall immediately appoint a
replacement process agent for the purposes of this Clause and forthwith shall
notify each other Party of the change in accordance with Clause 17 and, failing
such appointment within 10 Business Days thereof, any other Party may appoint a
replacement process agent to accept service of process on behalf of Genaissance
by notice to Genaissance.  This Clause does not affect the right to serve
process in any other manner permitted by law.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

WARRANTIES

 

Due incorporation and capacity

 

1                                         The Company is duly incorporated and
validly existing under English law.

 

2                                         The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Subscription Agreement.

 

3                                         This Agreement and the Subscription
Agreement constitute lawful, valid and binding obligations of the Company in
accordance with their respective terms.

 

Effect of this Agreement and the Subscription Agreement

 

4                                         The execution and delivery of this
Agreement, and the issue of Shares at Completion pursuant to this Agreement,
will not (subject to the passing of the Resolutions):

 

(a)                                  result in a breach of any provision of the
New Articles; or

 

(b)                                  result in a breach of any order, judgement
or decree of any court of competent jurisdiction or governmental agency, or any
agreement, to which the Company is a party or otherwise bound.

 

Commissions

 

5                                         No person is entitled to receive a
brokerage, finder’s fee or commission from the Company in connection with the
issue of Shares by the Company at Completion.

 

Records

 

6                                         The records, statutory books,
registers, minute books and books of account of the Company are duly entered up
and maintained in all material respects in accordance with all legal
requirements applicable thereto and so far as the Company is aware, contain true
and accurate records of all matters required by law to be dealt with therein. 
All such books and all records and documents (including documents of title)
which are its property are in the Company’s possession or under its control and
all accounts, documents and returns have been duly and correctly delivered or
made in all material respects.

 

Accounts

 

7                                         The Audited Accounts:

 

(a)                                  were prepared in accordance with the
requirements of the Companies Act 1985 and 1989;

 

(b)                                  were prepared in accordance with generally
accepted accounting principles and practices in the United Kingdom (which
principles and practices have

 

13

--------------------------------------------------------------------------------


 

were consistently applied by the Company in the preparation of the Audited
Accounts); and

 

(c)                                  give a true and fair view of the assets and
liabilities (including contingent liabilities whether for taxation or otherwise)
of the Company and state of affairs of the Company as at 31 August 2002
respectively and of the profits and losses of the Company for the financial year
of the Company ending on 31 August 2002.

 

8                                         The Management Accounts show with
reasonable accuracy the financial position of the Company as at 31 August 2003
(including the material debts and liabilities of the Company at such date) and,
save as set out in the Disclosure Letter, since 31 August 2003 the Company has
not incurred any further debt or liability prior to the Effective Date except
for debts and liabilities that are not material in amount and which debts and
liabilities were incurred in the ordinary course of business.

 

Litigation

 

9                                         The Company is not engaged in or about
to initiate any litigation, whether civil or criminal, arbitration or
administrative proceedings and the Company has not received written notice from
any third party threatening any litigation, arbitration or administrative
proceedings against it or that any litigation, arbitration or administrative
proceeding is pending against it.

 

10                                  There is no outstanding judgement, order,
decree or award or decision of a court, tribunal, arbitrator or other
governmental or regulatory authority against, the Company.

 

11                                  So far as the Company is aware, it is not
the subject of any investigation, inquiry or enforcement proceedings or process
by any governmental, administrative or regulatory body nor, so far as the
Company is aware, is there anything that is likely to give rise to any such
investigation, inquiry, proceedings or process.

 

Shares

 

12                                  (a)                                  The
fully diluted share capital of the Company immediately prior to Completion is as
set out in document 3 of the bundle of documents attached to the Disclosure
Letter (the “Disclosure Bundle”).

 

(b)                                  None of the Shares of the Company in issue
immediately prior to the date of this Agreement have the benefit of any rights
not conferred by law or expressly provided for in the New Articles, this
Agreement or the Subscription Agreement.

 

(c)                                  The rights attaching to Ordinary Shares
comprised in the capital of the Company, are the same as the rights attaching to
A Ordinary Share comprised in the share capital of the Company, as a class, save
that:

 

(A)                               the Ordinary Shares and A Ordinary Shares
constitute separate classes of share (for the purposes of article 5 of the New
Articles); and

 

14

--------------------------------------------------------------------------------


 

(B)                               A Ordinary Shares may be converted into
Ordinary Shares pursuant to article 4.2(c) of the New Articles.

 

13                                  The Ordinary Shares to be transferred by
Paul Squires and Manuel Sanches-Felix to Genaissance pursuant to Clause 3.3.2
will be so transferred with full legal and beneficial title free from all
encumbrances, liens, charges and other third party interests.

 

14                                  Except as set out in the Disclosure Letter
(and the documents contained in the bundle attached thereto, and in particular
the New Articles, the Subscription Agreement and the Genostic Pharma Agreement):

 

(a)                                  no person is entitled or has claimed to be
entitled to require the Company to issue any share or loan capital either now or
at any future date, whether contingently or not;

 

(b)                                  the Company has not received notice of any
option, right or pre-emption, right to acquire, mortgage, charge, pledge, lien,
or other form of security or encumbrance having been granted by any shareholder
or other third party on, over or affecting any of the issued shares in the
Company or uncalled capital of the Company, and the Company has not received
notice of any commitment given to give or create any of the foregoing; and

 

(c)                                  the Company has not granted any option,
right or pre-emption, right to acquire, mortgage, charge, pledge, lien, or other
form of security or encumbrance on, over or affecting any of the issued shares
in the Company or uncalled capital of the Company nor has the Company agreed to
give or create any of the foregoing.

 

15                                  The entire issued share capital of the
Company has been validly issued and allotted and is fully paid or credited as
fully paid.

 

Licences, permissions and consents

 

16                                  So far as the Company is aware, the Company
has obtained all material licences (including, without limitation, in respect of
intellectual property rights), permissions and consents (being licences,
permissions and consents the absence of which would have a material and adverse
effect on the business of the Company) necessary to carry on its business as
conducted as at the date of this Agreement.

 

17                                  No notice has been received by the Company,
the subject matter of which notice is current and outstanding, that any material
licence (as referred to in paragraph 16 above) is, or is reasonably likely to
be, suspended, cancelled, revoked, qualified or not renewed in the ordinary and
usual course.

 

18                                  The Company has not been engaged in any
litigation alleging that the operations of the Company infringe the intellectual
property rights of any third party.

 

19                                  So far as the Company is aware, no third
party is infringing any material intellectual property right owned by the
Company.

 

15

--------------------------------------------------------------------------------


 

Security interests

 

20                                  No mortgages, charges, liens, encumbrances
or other security interests subsist over the undertaking or any material asset
of the Company save for charges and liens arising in the ordinary course of
business.

 

Winding up

 

21                                  The Company has not taken any corporate
action nor, so far as the Company is aware, have any steps been taken or legal
proceedings been started or threatened against it for the winding up,
dissolution or reorganisation or for the appointment of a receiver or
administrative receiver or any administrator, trustee or similar officer in
respect of the Company and its assets, and, so far as the Company is aware,
there are no grounds on which any such order or petition for the winding up of
the Company could be made or presented.

 

16

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS whereof this Agreement has been executed on the date written at the
beginning of this document.

 

SIGNED by SCIONA LIMITED acting
by its duly authorised signatory:

 

Signatory

 

Signature

:/s/ Christopher J. Martin

Name

:Christopher J. Martin

 

SIGNED by ABBEY NATIONAL
TREASURY SERVICES OVERSEAS
HOLDINGS acting by its duly
authorised signatory:

 

Signatory

 

Signature

:/s/ D. Atterbury

Name

:D. Atterbury

 

SIGNED and by PRELUDE TRUST
PLC acting by its duly authorised
signatory:

 

Signatory

 

Signature

:/s/ A. Allars

Name

:A. Allars

 

SIGNED and by GENAISSANCE
PHARMACEUTICALS, INC. acting by its
duly authorised signatory:

 

Signatory

 

Signature

:/s/ Kevin Rakin

Name

:Kevin Rakin

 

17

--------------------------------------------------------------------------------